DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10 and 12-15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Egenolf (US Patent 5,338,229) teaches: “contact assembly (see the abstract), for a plug connector (not shown), the contact assembly (see the abstract) comprising: a crimp region 17 with crimp tabs that attach the contact assembly (see the abstract) to an electrical conductor (not shown) of a wire (not shown); an elastic contact formation 25 for mating contact (not shown) at a contact region (along 25) with a counter contact region (along 45), one of the two contact formations being formed by an additional contact 11 that is produced separately from the contact assembly (see the abstract) and after production is mounted on the contact assembly (see the abstract) via a connection (along 4, see column 6, lines 40-55)".
However, Egenolf fails to provide, teach or suggest: a longitudinally open contact sleeve that receives a mating contact; a crimp region offset longitudinally from the contact sleeve and having crimp tabs that attach the contact assembly to an electrical conductor of a wire; the additional contact having a free end longitudinally opposite the crimp region and formed with an outward end bend; and an angled part formed at an 
Claims 2-3, 5-10 and 12-15 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831